Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 have been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 12/11/2020 is noted by the Examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 1-7 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guerrero, SR. US 2020/0073006 (Hereinafter Guerrero) in view of Smoot US 2018/0252832 (Hereinafter Smoot).
Regarding claim 1, Guerrero teaches a handheld stud finder system (Figs 1-5; stud finder; 1), comprising: 
a housing (Figs. 1-5; cover) having at least one surface (Figs. 1-5; cover) configured to be placed proximate a substrate (Figs. 1-5; Abstract; [0016-0023]; surface, ferrous material); 
a stud-finding circuit disposed within the housing (Figs 1-5; stud finder; 1), the circuit configured to locate an object behind the substrate (Figs. 1-5; Abstract; “A stud finder for detecting ferrous objects hidden within a wall, such as nails and screws, comprising a tray having at least one cavity, a magnet, and a cover.”).
Guerrero does not specifically teach an ultraviolet light source at least partially disposed within the housing, wherein the ultraviolet light source, upon the stud-finding circuit locating an object, emits ultraviolet light outward from the housing and towards the substrate.
However, Smoot does teach an ultraviolet light source ([0120, 0127, 0129]; UV, ultraviolet) at least partially disposed within the housing (Fig. 1; [0052]; housing), wherein the ultraviolet light source, upon the stud-finding circuit locating an object ([0007]; stud finder), emits ultraviolet light outward from the housing and towards the substrate ([0029-0037, 0051-0054]; substrate, surface).
It would have been obvious before the effective filing date of the claimed invention to modify the stud finder of Guerrero by implementing the teachings of Smoot regarding an ultraviolet light source at least partially disposed within the housing, wherein the ultraviolet light source, upon the stud-finding circuit locating an object, emits ultraviolet light outward from the housing and towards the substrate; in order to “simultaneously detect and display an image of an object hidden behind an obscuring surface” (See Smoot; Abstract).
Regarding claim 2, the combination of Guerrero and Smoot teaches the system of claim 1, wherein Smoot further teaches further comprising: a photochromic compound, configured to be applied to the substrate, wherein the emitted ultraviolet light causes a portion of the photochromic compound to change color ([0120, 0127, 0129]; UV, ultraviolet).
Regarding claim 3, the combination of Guerrero and Smoot teaches the system of claim 1, wherein Smoot further teaches wherein the ultraviolet light source is a light emitting diode ([0105]; light emitting diodes (LEDs).
Regarding claim 4, the combination of Guerrero and Smoot teaches the system of claim 1, wherein Guerrero teaches wherein the stud-finding circuit is configured to detect changes in a dielectric constant of the substrate (Figs 1-5; stud finder; 1).
Regarding claim 5, the combination of Guerrero and Smoot teaches the system of claim 4, wherein Guerrero further teaches wherein the stud-finding circuit has a capacitance sensor circuit configured to output a signal indicative of changes in a dielectric constant along a length of substrate (Figs 1-5; stud finder; 1).
Regarding claim 6, the combination of Guerrero and Smoot teaches the system of claim 1, wherein Guerrero further teaches wherein the substrate is a wall (Figs. 1-5; Abstract; “A stud finder for detecting ferrous objects hidden within a wall, such as nails and screws, comprising a tray having at least one cavity, a magnet, and a cover.”).
Regarding claim 7, the combination of Guerrero and Smoot teaches the system of claim 6, wherein Guerrero further teaches wherein the object is a vertical frame portion (Figs. 1-5; Abstract; “A stud finder for detecting ferrous objects hidden within a wall, such as nails and screws, comprising a tray having at least one cavity, a magnet, and a cover.”).
Regarding claim 13, Guerrero teaches a system for locating objects behind a substrate (Figs. 1-5; Abstract; “A stud finder for detecting ferrous objects hidden within a wall, such as nails and screws, comprising a tray having at least one cavity, a magnet, and a cover.”).  
Guerrero does not specifically teach the system comprising: a photochromic compound configured to change color when illuminated with a predetermined wavelength of light, wherein the photochromic compound is applied to a substrate; and a detector device having a control circuit and a light source, wherein the light source is configured to emit the predetermined wavelength of light, and the control circuit is configured to activate the light source when the detector device is slid over a location on the substrate behind which an object is located.
However, Smoot does teach a photochromic compound configured to change color when illuminated with a predetermined wavelength of light ([0120, 0127, 0129]; UV, ultraviolet), wherein the photochromic compound is applied to a substrate ([0029-0037, 0051-0054]; substrate, surface); and a detector device (Fig. 1; [0007, 0051, 0052]; stud finder, capacitive detection circuit of the detection device) having a control circuit ([0025]; controller circuit) and a light source ([0064-0068, 0077-0079]; light source), wherein the light source is configured to emit the predetermined wavelength of light ([0064-0068, 0077-0079]; light source), and the control circuit ([0025]; controller circuit)  is configured to activate the light source when the detector device is slid over a location on the substrate behind which an object is located (Abstract; “A capacitive detection and display device and method is used to simultaneously detect and display an image of an object hidden behind an obscuring surface.”).
It would have been obvious before the effective filing date of the claimed invention to modify the stud finder of Guerrero by implementing the teachings of Smoot regarding a photochromic compound configured to change color when illuminated with a predetermined wavelength of light, wherein the photochromic compound is applied to a substrate; and a detector device having a control circuit and a light source, wherein the light source is configured to emit the predetermined wavelength of light, and the control circuit is configured to activate the light source when the detector device is slid over a location on the substrate behind which an object is located; in order to “simultaneously detect and display an image of an object hidden behind an obscuring surface” (See Smoot; Abstract).
Regarding claim 14, the combination of Guerrero and Smoot teaches the system of claim 13, wherein Smoot further teaches wherein the predetermined wavelength of light is ultraviolet light ([0120, 0127, 0129]; UV, ultraviolet).
Regarding claim 15, the combination of Guerrero and Smoot teaches the system of claim 14, wherein Smoot further teaches wherein the light source is a light emitting diode ([0105]; light emitting diodes (LEDs).
Regarding claim 16, the combination of Guerrero and Smoot teaches the system of claim 13, wherein Smoot further teaches wherein the detector device further has a capacitance sensor circuit in communication with the control circuit (Abstract; [0007-0008]; capacitance detection device, capacitive sensor).
Regarding claim 17, the combination of Guerrero and Smoot teaches the system of claim 16, wherein Smoot further teaches wherein the capacitance sensor circuit outputs a signal indicative of changes in a dielectric constant along a length of the substrate (Abstract; [0007-0008]; capacitance detection device, capacitive sensor).
Regarding claim 18, the combination of Guerrero and Smoot teaches the system of claim 13, wherein the photochromic compound is applied directly to the substrate ([0120, 0127, 0129]; UV, ultraviolet).
Regarding claim 19, the combination of Guerrero and Smoot teaches the system of claim 13, wherein Smoot further teaches wherein the photochromic compound is applied indirectly to the substrate by way of a medium ([0120, 0127, 0129]; UV, ultraviolet).
Regarding claim 20, the combination of Guerrero and Smoot teaches the system of claim 13, wherein Guerrero further teaches wherein the substrate is a wall and the object is a vertical frame portion (Figs. 1-5; Abstract; “A stud finder for detecting ferrous objects hidden within a wall, such as nails and screws, comprising a tray having at least one cavity, a magnet, and a cover.”).
Allowable Subject Matter
8.	The following is an examiner’s statement of reasons for allowance:
9.	Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 8,
“…providing a detector device having a control circuit and a light source, wherein the control circuit is configured to activate the light source when the detector device is slid over a location on the substrate behind which an object is located and the light source is configured to, when activated, emit the predetermined wavelength of light; sliding the detector device over the substrate portion, thereby illuminating a portion of the photochromic compound with the predetermined wavelength of light causing the portion of compound to change color; and identifying the location on the substrate behind which an object is located based on the location of the portion of compound that has changed color.”
10.	Claims 9-12 are also allowed as they further limit allowed claim 8.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murray US 2007/0175054 - The stud finder and laser line layout tool (10) has main housing (12) to contact vertical surface, and light projection housing (62) mounted with bubble vials (90,92,94) and light source (16) that generates a plane of light so that the line of light is projected onto the vertical surface.
Murray US 2005/0078303 - The tool has angular orientation mechanism e.g. level vials (90, 92, 94), establishing that a line of light is vertical. 
Manneschi US 2007/0290843 - The present invention relates to a metal detector gate comprising two uprights (12, 14) housing sensors forming a metal mass detector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867